Citation Nr: 0200348	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  95-38 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an initial compensable evaluation from May 
30, 1992, and in excess of 20 percent from November 1, 
1993, for post-operative residuals of separation of the 
left acromioclavicular joint (minor).

2. Entitlement to an initial evaluation in excess of 10 
percent for L5-S1 spondylolisthesis and spondylolysis with 
chronic lower back pain.

3. Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the right patella.

4. Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the left patella.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from July 1989 to May 1992.  
His record of service (DD Form 214) also notes prior active 
service of almost three years and prior inactive service of 
nearly two and a half years.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1992 rating decision from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for residuals of 
separation of the left acromioclavicular joint (minor) with a 
noncompensable evaluation, for L5-S1 spondylolisthesis and 
spondylolysis with chronic lower back pain with a 
noncompensable evaluation, and for bilateral chondromalacia 
patella with noncompensable evaluations, all effective from 
May 30, 1992.  

In May 1993 the RO granted a 100 percent temporary total 
convalescence evaluation for the left shoulder disability, 
pursuant to 38 C.F.R. § 4.30 (2001), effective from March 9, 
1993.  A 10 percent evaluation for the left shoulder 
disability was awarded, effective from November 1, 1993.  In 
March 1994 the RO Hearing Officer granted a 20 percent 
evaluation was granted for the left shoulder disability, 
effective from November 1, 1993.  

In September 1997 the RO granted an initial evaluation of 
10 percent for the low back disability, effective from May 
30, 1992.  

In March 1999 the Board granted an initial evaluation of 10 
percent (each) for left and right chondromalacia patella.  
These evaluations were implemented by the RO in a May 1999 
rating decision.  

Although the increases provided by the RO and the Board 
during the pendency of the instant appeal represented a grant 
of benefits, the United States Court of Appeals for Veterans 
Claims (Court) has held that a "decision awarding a higher 
rating, but less than the maximum available benefit...does 
not...abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  As the regulations in 38 C.F.R. Part 4 (2001) 
provide for possible disability evaluations in excess of 
those granted by the RO and the Board, the Board has 
continued consideration of all of the issues listed above.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The instant appeal has previously been considered by the 
Board.  In March 1999, the Board issued a decision denying an 
initial compensable evaluation from May 30, 1992, and an 
evaluation in excess of 20 percent evaluation from 
November 1, 1993 for the left shoulder disability, denying an 
initial evaluation in excess of 10 percent for the low back 
disability, granting a 10 percent evaluation for the left 
knee disability, and granting a 10 percent evaluation for the 
right knee disability.  

The veteran appealed all of the Board's determinations to the 
Court.  By Motion, filed in September 2000, the parties 
requested that the Court vacate and remand the part of the 
decision wherein the Board denied an initial compensable 
evaluation and an evaluation in excess of 20 percent from 
November 1, 1993, for the left shoulder disability.  Both 
parties submitted briefs on the remaining issues.  In January 
2001, the Secretary of VA submitted an "Unopposed Motion 
for Remand" in response to the Court's Order requesting that 
the Secretary show cause why the Board's decision should not 
be vacated due to passage of the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 
2001), effective November 9, 2000.  In February 2001, the 
Court granted the Secretary's Motion for Remand and vacated 
the Board's March 1999 decision, remanding the matter to the 
Board for further adjudication.  

As noted by the Secretary in the "Unopposed Motion for 
Remand," there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
VCAA became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas, supra.  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the appellant.  Therefore, 
the amended duty to assist law applies.  Id.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required.  Because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747 (1992)).  

In addition, with the "BVA Submission," received in 
November 2001, the veteran submitted further medical records.  
These records have not been considered by the RO, nor did the 
veteran waive initial consideration by the RO.  Any pertinent 
evidence received by the Board, must be referred to the RO 
for review and preparation of a supplemental statement of the 
case (SSOC), unless this right is waived by the veteran or 
unless the Board determines that the benefit sought on appeal 
may be granted.  38 C.F.R. § 20.1304 (2001).  

In the statement, received in November 2001, the veteran, 
through his representative, asserted that the 1997 VA 
examination was not adequate for evaluation of his low back 
disability and stated that his bilateral knee pain had 
worsened.  The Board notes that the most recent VA 
examination was conducted in April 1998, more than three 
years prior, and finds that a more contemporaneous 
examination is necessary.  

Accordingly, this case is REMANDED for the following:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, through 
his representative, request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment of his left should, low back, 
and bilateral knee disabilities.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran, through his 
representative, that it has been unable 
to obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claims.  
38 U.S.C.A. § 5103A(b)(2)); 66 Fed. Reg. 
45,620, 45,631 (to be codified at 
38 C.F.R. § 3.159(e)).

3.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the current 
nature and extent of severity of his left 
shoulder, low back, and bilateral knee 
disabilities.  The claims file, copies of 
the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2001), and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior 
and pursuant to conduction and completion 
of the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.

The examiner should perform any testing 
necessary to provide an assessment of the 
veteran's disabilities, including 
complete active and passive range of 
motion testing on the affected joints.  
The examiner should indicate whether pain 
and functional loss are additionally 
disabling including specific findings as 
to whether any of the following are 
manifest in the affected joints: 
crepitation; limitation of motion; 
weakness; excess fatigability; 
incoordination and impaired ability to 
execute skilled movement smoothly; pain 
on movement; swelling; deformity; atrophy 
of disuse; instability of station; 
disturbance of locomotion; and/or 
interference with sitting, standing, and 
weight-bearing.  The examiner should note 
any dislocation, nonunion or malunion of 
the left shoulder and the 
frequency/severity of such.  

With regard to the low back, the examiner 
should report any muscle spasm on 
flexion, loss of lateral spine motion, 
positive Goldthwaite's sign, narrowing or 
irregularity of joint space, or abnormal 
mobility on forced motion.  With regard 
to the veteran's bilateral knee 
condition, the examiner should note any 
instability and/or limitation of 
extension or flexion, with findings 
specific to each knee provided.  

Any opinions expressed by the examiner as 
to the disabling manifestations of the 
left shoulder, low back, and bilateral 
knee disabilities must be accompanied by 
a complete rationale.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination(s) may result in a denial of 
his claims.  38 C.F.R. § 3.655 (2001); 
Engelke v. Gober, 10 Vet. App. 396, 399 
(1997) (holding that when a claimant 
fails to appear for a scheduled 
reexamination pursuant to a claim for an 
increased rating, 38 C.F.R. § 3.655(b) 
dictates that the claim be denied absent 
a showing of good cause for the failure 
to appear).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  

The RO is reminded that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that 
all notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in Sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107 (West Supp. 2001) are fully complied 
with and satisfied.  See also 66 Fed. 
Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims for increased 
initial evaluations for the left 
shoulder, low back, and bilateral knee 
disabilities.  In so doing, the RO should 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. §§  3.321(b)(1), 4.40, 4.45, 
4.59 (2001), and Fenderson v. West, 12 
Vet. App. 119 (1999), referable to 
initial grants of service connection and 
assignments of initial ratings, with 
separate ratings assigned for separate 
periods of time based on the facts found, 
a practice known as "staged" ratings.

The RO should consider the applicability 
of multiple Diagnostic Codes for each 
disability, while avoiding pyramiding of 
evaluations.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The veteran need take no action 
until he is notified; however, the veteran is again hereby 
notified that it is his responsibility to report for the 
examination(a) and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claims for increased evaluations.  38 C.F.R. § 3.655 (2001).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


